Pee Otjeiam,
Upon a review of the evidence in this case the court below could not have avoided the conclusion that the carelessness of the deceased, when about to cross the railroad tracks, was responsible for his death, and the judgment non obstante veredicto is affirmed on the following from the opinion directing it to> be entered: “If the deceased did not see the electric train in time to save himself it was because he did not look. Where a person fails to see that which was plainly obvious, such person is clearly guilty of contributory negligence. The deceased must either have seen the electric train and have taken his chances of crossing in front of it, or he did not look. All the facts in the casé evidence that the electric train was not one which came into view after the deceased was committed to the act of crossing; it was in plain view at the time that he stepped upon the tracks. The deceased was not a stranger at this railway crossing, as has already been shown, and his knowledge charged him with the necessity of exercising special care in crossing the tracks. It was shown that at the time he attempted to cross, the train that he expected to take would not reach the station for some eight minutes. Another point which would appear to be perfectly clear is that for the whole length of the picket fence, which separated the middle southbound track from the northbound track. *519there was positively no obstruction of vision. This fence by measurement was 967 feet. When the deceased and the witness, Avis, stood west of the first outbound track, after leaving the news stand and before stepping upon the track, and also when they stood in the fifteen feet clear space between the two southbound tracks, they had an admittedly perfect, unobstructed view of the length of the fence, the 967 feet.”
Judgment affirmed.